internal_revenue_service number release date index number ---------------------------- -------------------------------- --------------------------- -------------------------- in re --------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ---------------- telephone number ------------- ------ refer reply to cc psi b04 plr-110327-14 date date legend ------------------- -------------- ----------------------------------------------- decedent executor law firm accounting firm --------------------------------- date date date date ----------------------- ------------------ ---------------- --------------------- dear -------------- this responds to your personal representative’s letter of date and subsequent correspondence requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to file a form_8939 allocation of increase in basis for property_acquired_from_a_decedent to make an election under sec_1022 of the internal_revenue_code code sec_1022 election and to allocate basis to eligible_property transferred as a result of decedent’s death the facts and representations submitted are as follows decedent died testate in executor retained law firm to assist in the administration of the estate and accounting firm to prepare the form_8939 it is represented that on date a date before date executor signed the form_8939 in accounting firm’s office accounting firm made copies of the signed form_8939 for its file and for executor accounting firm then mailed the original form_8939 to the irs service_center it is represented that accounting firm has a long-standing practice with specific procedures in place to mail by regular mail with the united_states postal service tax returns that show little or no tax due accounting firm did not advise executor that there were other methods of mailing the form_8939 which would have ensured timely filing plr-110327-14 in correspondence dated date the irs notified executor that the irs had no record of having received a form_706 united_states estate and generation-skipping_transfer_tax return the date letter to executor stated that if executor determined that a form_706 was not needed then to provide a detailed explanation to that effect it is represented that on or about date the irs learned from law firm that executor did not file the form_706 because executor elected not to have the estate be subject_to federal estate_tax law firm then informed the irs that it thought that accounting firm had filed the form_8939 also on date the irs asked law firm for a copy of the form_8939 and law firm responded that it would provide a copy in the interim the irs examiner contacted the irs service_center to obtain a copy of decedent’s form_8939 the irs service_center responded that it never received a form_8939 from the estate on or about date several months after date and after several communications between the irs examiner executor and law firm executor provided the irs with a copy of the form_8939 that accounting firm claimed to have mailed on date following its long-standing practice because the irs had no record of ever having received decedent’s original form_8939 the irs asked executor for proof of timely mailing in response accounting firm provided the irs with affidavits recounting the above facts with respect to the mailing via regular mail of the form_8939 executor has not provided proof that the form_8939 was mailed via united_states registered or certified mail or other designated_delivery_service and maintains that the united_states postal service lost the filing executor is requesting an extension of time pursuant to sec_301_9100-3 to file the form_8939 to make the sec_1022 election and to allocate basis provided by sec_1022 to eligible_property transferred as a result of decedent’s death law and analysis sec_7502 of the code provides in part that if any return required to be filed within a prescribed period or on or before a prescribed date under authority of any provision of the internal revenue laws is after such period or such date delivered by united_states mail to the agency with which such return is required to be filed the date of the united_states postmark stamped on the cover in which such return is mailed shall be deemed to be the date of delivery sec_7502 provides that for purposes of sec_7502 if any return is sent by united_states registered mail such registration shall be prima facie evidence that the return was delivered to the agency to which addressed and the date of registration shall be deemed to be the postmark date sec_7502 further provides that the secretary is authorized to provide by regulations the extent to which the provisions of paragraph with respect to prima facie evidence of delivery and the postmark date shall apply to certified mail plr-110327-14 sec_7502 provides that any reference to the united_states mail shall be treated as including a reference to any designated_delivery_service the term designated_delivery_service means any delivery service provided by a trade_or_business if such service is designated as such by the secretary for purposes of sec_7502 under sec_301_7502-1 if a document is sent by u s registered mail the date of registration of the document is treated as the postmark date if a document is sent by u s certified mail and the sender’s receipt is postmarked by the postal employee to whom the document is presented the date of the u s postmark on the receipt is treated as the postmark date of the document sec_301_7502-1 provides that sec_7502 is not applicable unless the document is delivered by the united_states mail to the agency with which the document is required to be made however in the case of a document sent by united_states registered or certified mail proof that the document was properly registered or that a postmarked certified mail sender’s receipt was properly issued and that the envelope was properly addressed to the agency constitutes prima facie evidence that the document was delivered to the agency sec_7502 sec_301_7502-1 other than direct proof of actual delivery proof of proper use of registered or certified mail are the exclusive means to establish prima facie evidence of delivery no other evidence will be prima facie evidence of delivery or raise a presumption that the document was delivered sec_301_7502-1 sec_1022 provides that property_acquired_from_a_decedent who died after date is treated as transferred by gift and the basis of the person acquiring the property from such a decedent is the lesser_of the adjusted_basis of the decedent or the fair_market_value of the property at the date of the decedent’s death sec_1022 provides in general that the basis_of_property under sec_1022 is increased by its basis increase that is allocated to the property sec_1022 provides in general that basis increase is the portion of the aggregate basis increase that is allocated to the property sec_1022 and c provide that the aggregate basis increase is dollar_figure and that the aggregate basis increase is increased by-- i the sum of the amount of any capital_loss_carryover under sec_1212 and the amount of any net_operating_loss_carryover under sec_172 that would but for the decedent’s death be carried from the decedent’s last taxable_year to a later taxable_year of the decedent plus ii the sum of the amount of any losses that would have been allowable under sec_165 if the property acquired from the decedent had been sold at fair_market_value immediately before the decedent’s death sec_1022 provides that in the case of property that is qualified spousal property the basis of such property under sec_1022 as increased under sec_1022 is increased by its spousal property basis increase allocated to the property plr-110327-14 sec_1022 provides in general that spousal property basis increase is the portion of the aggregate spousal property basis increase which is allocated to the property sec_1022 provides that the aggregate spousal property basis increase is dollar_figure sec_1022 provides in general that the basis_of_property acquired from a decedent may be increased under sec_1022 or c only if the property was owned by the decedent at the time of death sec_1022 describes property that is considered to be owned by the decedent at the time of death sec_1022 provides that the basis adjustments under sec_1022 and c shall not increase the basis of any interest in property above its fair_market_value in the hands of the decedent as of the date of the decedent’s death sec_1022 provides in general that the executor is to allocate the basis adjustments under sec_1022 and c on the return required by sec_6018 and that any allocation made may be changed only as provided by the secretary sec_1022 describes property that is considered to be acquired from the decedent for purposes of sec_1022 subtitle a of title v of the economic_growth_and_tax_relief_reconciliation_act_of_2001 p l stat enacted sec_2210 which made chapter the estate_tax inapplicable to the estate of any decedent who died in and chapter the gst tax inapplicable to generation-skipping transfers made in on date the tax relief unemployment insurance reauthorization and job creation act of truirjca p l stat became law and sec_301 of truirjca retroactively reinstated the estate and gst taxes however sec_301 of truirjca allows the executor of the estate of a decedent who died in to elect to apply the code as though sec_301 of truirjca did not apply with respect to chapter and for property acquired or passing from a decedent within the meaning of sec_1014 thus sec_301 of truirjca allows the executor of the estate of a decedent who died in to elect not to have the provisions of chapter apply to the decedent’s estate but rather to have the provisions of sec_1022 apply notice_2011_66 2011_35_irb_184 section i a provides that the executor of the estate of a decedent who died in makes the sec_1022 election by filing a form_8939 on or before date notice_2011_76 2011_40_irb_479 extended the due_date of the form_8939 and thus the election from date to date notice_2011_66 section i d provides that the internal_revenue_service will not grant extensions of time to file a form_8939 and will not accept a form_8939 filed after the due_date except in four limited circumstances provided in section i d under this section of notice_2011_66 an executor may apply for relief under sec_301_9100-3 plr-110327-14 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides in relevant part that a taxpayer is deemed to have acted reasonably and in good_faith if a the taxpayer failed to make the election because of intervening events beyond the taxpayer’s control or b the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 and v the irs has no record of receiving decedent’s form_8939 which executor claims was mailed by accounting firm on date accounting firm has provided affidavits claiming to have timely mailed the form_8939 affidavits however are not prima facie evidence that the form_8939 was delivered to the irs executor has not provided direct proof of actual delivery or proof that the form_8939 was sent to the irs by united_states registered or certified mail or other designated_delivery_service and maintains only that the postal service lost the filing thus executor has failed to present prima facie evidence that the form_8939 was delivered to the irs accordingly decedent’s estate failed to timely elect out of the estate_tax and is now requesting relief to elect out of the estate_tax under sec_301_9100-3 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have not been satisfied executor alleges that the united_states postal service lost the decedent’s form_8939 claiming that this is an intervening event beyond the taxpayer’s control however under sec_7502 and the corresponding regulations if executor had sent the form_8939 to the irs by united_states registered or certified mail it would constitute prima facie evidence of delivery to the irs on the postmark date because executor could have prevented this result intervening events beyond executor’s control did not cause executor to fail to make the election under sec_301_9100-3 plr-110327-14 furthermore executor represents that he relied on a qualified_tax professional and the tax professional failed to inform executor of mailing methods that would have ensured timely filing accounting firm prepared the form_8939 and allegedly mailed it prior to the filing due_date the fact that accounting firm failed to advise executor that there are methods other than regular mail for timely filing the form_8939 does not meet the standard of reasonableness and good_faith in sec_301_9100-3 finally executor did not provide to the irs a copy of the allegedly filed form_8939 until several months after the date the irs was notified that the estate had opted out of the estate_tax by timely filing a form_8939 based on all of the facts presented we do not believe executor acted reasonably and in good_faith accordingly executor’s request for the extension of time to make the sec_1022 election is denied except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely leslie h finlow senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
